DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/21 has been entered.
 
3.	Claims 83-112 are pending upon entry of amendment filed on 12/9/21.

4.	Applicant’s submission of IDS filed on 12/9/21 has been acknowledged.

5. 	Upon cancellation of the previously submitted claims, the rejections of record have been withdrawn.

6.	The following new ground of rejections are necessitated by Applicant’s amendment filed on 12/9/21.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



s 83-121 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The use of the term “optionally” in claims 83, 95, 96 and 121 renders the claim indefinite because it is unclear whether the limitations following such terms or phrases are part of the claimed invention.  See MPEP 2173.05 (h).

9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 83-121 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat 8,216,583 (of record) in view of U.S. Pub 2008/0286280 (of record).

 The ‘583 patent teaches aqueous formulations comprising an adalimumab, polysorbate, buffer at pH 4-8 especially pH about 5.2, and tonicity modifier (claims 1-19, col.6) wherein the concentration of antibody is from 35-115mg/ml. Claims 83, 95, 97, 108 and 110 are included in this rejection.  Note the adalimumab is humanized TNF                        
                            α
                        
                     antibody and D2E7 is used (col 12, note p. 6 of the instant application.



The disclosure of the ‘583 patent differs from the instant claimed invention in that it does not teach the use of amino acid (e.g. arginine) as in claims 83, 95, 96, 108 and 121 and lyophilization of antibody as in claims 83, 94, 107 and 120 the instant application, respectively. 

The ‘280 publication teaches addition of arginine at 10-150mM in antibody formulations improve solubility and reduces aggregates (Examples, claims 5-9).  The lyophilization extends shelf life and addition of arginine during the lyophilization reduces aggregates and stabilizes antibody.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add arginine and employ lyophilization process as taught by the ‘280 publication in the adalimumab formulations taught by the '583 patent.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of arginine improves solubility and reduces aggregates thus improves overall stability of the antibody formulation and lyophilzation improves shelf life upon storage. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

s 83-121 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat 8,216,583 (of record) in view of U.S. Pub 2007/0122402 (of record.

The ‘583 patent teaches aqueous formulations comprising an adalimumab, polysorbate, buffer at pH 4-8 especially pH about 5.2, and tonicity modifier (claims 1-19, col.6) wherein the concentration of antibody is from 35-115mg/ml. Claims 83, 95, 97, 108 and 110 are included in this rejection.  Note the adalimumab is humanized TNF                        
                            α
                        
                     antibody and D2E7 is used (col 12, note p. 6 of the instant application.

In addition, the ‘583 patent teaches various buffers including succinate (col. 8), 5-20mg/ml of mannitol, sorbitol and/or trehalose (col. 7-8) and 4.932mg/ml of NaCl (Table 1).  Given that the molecular weight of sorbitol is 182.9, trehalose is 342.3 and NaCl is 58.44, respectively, the mass volume concentration is converted to 109mM, 58mM and 85mM in molar concentration, respectively.  Further, 0.8mg/ml of polysorabate is used (table 1) is 0.08%.  Claims 93 and 106 reciting addition of sorbitol, polyol, surfactant and tonicity agent are included in this rejection.  

The disclosure of the ‘583 patent differs from the instant claimed invention in that it does not teach the use of amino acid (e.g. proline) as in claims 108 and 121 and lyophilization of antibody as in claims 83, 94, 107 and 120 the instant application, respectively. 

The ‘402 publication teaches addition of proline and/or glycine at 10-400 mM in antibody formulations improve solubility and reduces aggregates (Examples, Tables 1-2).  The addition of such amino acids showed reduction of aggregates at 37oC and 40oC for 3 months. The lyophilization extends shelf life and addition of arginine during the lyophilization reduces aggregates and stabilizes antibody.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add arginine and employ lyophilization process as taught by the ‘402 publication in the adalimumab formulations taught by the '583 patent.  


From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 83-121 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Pat. No. 10,093,728.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘728 patent recites a liqudd pharmaceutical composition comprising adalimumnab, 0.5-10% arginine, 1-10% sorbitol, 0.01-1% surfactant and 5-50mM of succinate buffer in the presence of 0.1mg/ml of surfactant at pH about 5.
 
14.        No claims are allowable.

15.	          Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner						
Technology Center 1600
December 29, 2021 
 
/YUNSOO KIM/Primary Examiner, Art Unit 1644